Citation Nr: 0735954	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-39 886	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Entitlement to a rating higher than 30 percent for 
psoriasis with seborrheic dermatitis before January 11, 2005, 
and a rating higher than 60 percent from January 11, 2005.  

2. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the right shoulder.  

3. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the left shoulder.  

4. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the right elbow.  

5. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the left elbow.  

6. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the right wrist.  

7. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the left wrist. 

8. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the hands. 

9. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the right hip.  

10. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the left hip. 

11. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the right knee.  

12. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the left knee. 

13. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the right ankle.  

14. Entitlement to a rating higher than 10 percent for 
psoriatic arthritis of the left ankle. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1947 to January 1968.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

While on appeal in a rating decision in February 2005, the RO 
increased the rating for psoriasis with seborrheic dermatitis 
to 60 percent effective January 5, 2005, and assigned a 
separate rating of 10 percent for each shoulder, each elbow, 
each wrist, the hands, each knee, and each ankle.  The 10 
percent ratings for each shoulder, the hands, and the right 
knee were made effective September 21, 2004, date of receipt 
of private medical record, and the other ratings were made 
effective January 11, 2005, the date of VA examination.  

While on appeal in a rating decision in September 2005, the 
RO also granted a 10 percent rating for psoriatic arthritis 
of each hip, effective August 5, 2005, the date of VA 
examination and a total disability rating for compensation 
based on individual unemployability, effective September 21, 
2004.  

In his substantive appeal in October 2004, the veteran 
requested a hearing before the Board.  In a statement in 
support of claim in January 2005, the veteran withdrew his 
request for a hearing. 

In October 2007, the case was advanced on the docket due to 
the veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900(c).  




FINDINGS OF FACT

1. Before January 11, 2005, psoriasis with seborrheic 
dermatitis was not shown to involve more than 40 percent of 
the entire body, or more than 40 percent of exposed areas 
affected; and did not require systemic therapy, such as 
corticosteroids or other immunosuppressive drugs; from 
January 11, 2005, psoriasis with seborrheic dermatitis is 
shown to involve more than 40 percent of exposed areas 
affected. 

2. From February 10, 2004, psoriatic arthritis of the right 
shoulder was manifested by limitation of motion of the 
shoulder, which was noncompensable under Diagnostic Code 
5201, but limitation of motion was objectively confirmed by 
satisfactory evidence of painful motion; from January 11, 
2005, psoriatic arthritis of the right shoulder is manifested 
by limitation of motion of the shoulder to shoulder level 
under Diagnostic Code 5201. 

3. From February 10, 2004, psoriatic arthritis of the left 
shoulder was manifested by limitation of motion of the 
shoulder, which was noncompensable under Diagnostic Code 
5201, but limitation of motion was objectively confirmed by 
satisfactory evidence of painful motion; from January 11, 
2005, psoriatic arthritis of the left shoulder is manifested 
by limitation of motion of the shoulder to shoulder level 
under Diagnostic Code 5201. 

4. Psoriatic arthritis of the right elbow is manifested by 
painful limitation of flexion to 120 degrees and full 
extension, which is noncompensable under Diagnostic Codes 
5206, 5207, 5208, but limitation of motion is objectively 
confirmed by satisfactory evidence of painful motion. 

5. Psoriatic arthritis of the left elbow is manifested by 
painful full flexion and extension, which is noncompensable 
under Diagnostic Codes 5206, 5207, 5208, but limitation of 
motion is objectively confirmed by satisfactory evidence of 
painful motion.

6. Psoriatic arthritis of the right wrist is manifested by 
painful motion with  dorsiflexion and palmar flexion to 50 
degrees.  

7. Psoriatic arthritis of the left wrist is manifested by 
painful motion with  dorsiflexion and palmar flexion to 60 
degrees. 

8. Before August 5, 2005, psoriatic arthritis of the left 
hand was manifested by painful limitation of motion 
objectively confirmed; from August 5, 2005, psoriatic 
arthritis of the right hand and the left hand is manifested 
by painful limitation of motion objectively confirmed. 

9. Psoriatic arthritis of the right hip is manifested by 
flexion to 100 degrees with pain at 110 degrees, and the 
veteran is able to cross his legs and toe out the right thigh 
to greater than 15 degrees. 

10. Psoriatic arthritis of the left hip is manifested by 
flexion to 100 degrees with pain at 110 degrees, and the 
veteran is able to cross his legs and toe out the left thigh 
to greater than 15 degrees.

11. From February 10, 2004, psoriatic arthritis of the right 
knee was manifested by limitation of flexion to 60 degrees 
with pain and normal extension, which was noncompensable 
under either Diagnostic Code 5260 or 5261, but limitation of 
motion was objectively confirmed by satisfactory evidence of 
painful motion. 

12. From February 10, 2004, psoriatic arthritis of the left 
knee was manifested by limitation of flexion to 70 degrees 
with pain and normal extension, which was noncompensable 
under either Diagnostic Code 5260 or 5261, but limitation of 
motion was objectively confirmed by satisfactory evidence of 
painful motion.

13. Psoriatic arthritis of the right ankle is manifested by 
moderate limitation of motion.  

14. Psoriatic arthritis of the left ankle is manifested by 
moderate limitation of motion.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating higher than 30 percent 
for psoriasis with seborrheic dermatitis before January 11, 
2005, have not been met; the schedular criteria for a rating 
higher than 60 percent for psoriasis with seborrheic 
dermatitis from January 11, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 7816 (2007).   

2. From February 10, 2004, the schedular criteria for 10 
percent rating for psoriatic arthritis of the right shoulder 
have been met; from January 11, 2005, the schedular criteria 
for a 20 percent rating for psoriatic arthritis of the right 
shoulder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5201 (2007).   

3. From February 10, 2004, the schedular criteria for 10 
percent rating for psoriatic arthritis of the left shoulder 
have been met; from January 11, 2005, the schedular criteria 
for a 20 percent rating for psoriatic arthritis of the left 
shoulder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5201 (2007). 

4. The schedular criteria for a rating higher than 10 percent 
for psoriatic arthritis of the right elbow have not been met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5206, 5207, 5208 
(2007). 

5. The schedular criteria for a rating higher than 10 percent 
for psoriatic arthritis of the left elbow have not been met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71, Diagnostic Codes 5002, 5206, 5207, 5208 
(2007).

6. The schedular criteria for a rating higher than 10 percent 
for psoriatic arthritis of the right wrist have not been met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5215 (2007). 

7. The schedular criteria for a rating higher than 10 percent 
for psoriatic arthritis of the left wrist have not been met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. 
§ § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5215 
(2007).

8. Before August 5, 2005, the schedular criteria for a rating 
higher than 10 percent for psoriatic arthritis of the hands 
have not been met; from August 5, 2005, the schedular 
criteria for a separate, 10 percent rating for psoriatic 
arthritis of the right hand and the left hand are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § § 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5228, 5229, 5230 
(2007). 

9. The schedular criteria for a rating higher than 10 percent 
for psoriatic arthritis of the right hip are not met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. 
§ § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5251, 
5252, 5253 (2007). 

10. The schedular criteria for a rating higher than 10 
percent for psoriatic arthritis of the left hip are not met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. 
§ § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5251, 
5252, 5253 (2007).

11. From February 10, 2004, the schedular criteria for a 10 
percent for psoriatic arthritis of the right knee are met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5260, 5261 (2007). 

12. From February 10, 2004, the schedular criteria for a 10 
percent for psoriatic arthritis of the left knee are met.  
38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5260, 5261 (2007).

13. The schedular criteria for a rating higher than 10 
percent for psoriatic arthritis of the right ankle are not 
met.  38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5271 
(2007). 

14. The schedular criteria for a rating higher than 10 
percent for psoriatic arthritis of the left ankle are not 
met.  38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5271 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004 and in July 2005.  The veteran 
was notified of the evidence needed to substantiate the 
claims for increase and that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorizes VA to obtain private 
medical records on his behalf.  The veteran was asked to 
submit any evidence that would include that in his 
possession. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the provision for the 
effective date and for the degree of disability assignable). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in September 2005.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

To the extent that the provision for the effective date of 
the claims was not provided and to the extent the claims are 
denied, no effective date can be awarded as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to this content defect of the VCAA 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
To the extent the claims are granted, the effective date has 
not yet been determined and any determination as to an 
effective date can be appealed, and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this content defect of the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

To the extent that the VCAA notice about the degree of 
disability assignable was not provided.  At this stage of the 
appeal, when the veteran already has notice of the rating 
criteria for the degree of disability assignable no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims, 


and any deficiency as to VCAA compliance regarding the degree 
of disability has not prejudiced the veteran's appeal.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA records and 
afforded the veteran VA examinations.  The veteran has 
submitted private records.  As there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA records from 2000 to 2004 show that in April 2000 it was 
noted that the veteran had not had a flare-up of psoriatic 
arthritis for 10 years, but he still had intermittent joint 
pain in shoulder, hand, and knees.  

In February 2004, a private physician reported that he 
treated the veteran since July 2001 for degenerative joint 
disease of the inter-phalangeal joints of the hands, 
shoulders, and right knee.  

On VA skin examination in February 2004, the veteran stated 
that he used topical medications for psoriasis, which he 
applied twice weekly during flare-ups, and that it always 
recurred with itchiness on the scalp, face, elbows, knees, 
and buttocks, aggravated by hot and humid weather.  On 
physical examination, there were erythematous areas of the 
right temporal and axilla and hyperpigmented patches on the 
face and upper arms without scarring or disfigurement.  

On VA joint examination on February 10, 2004, the veteran 
complained of shoulder, hand knee, and ankle pain as well as 
stiffness of the knees with instability and lack of 
endurance.  He claimed that the severity of his symptoms was 
a 10 on a scale of 10 and occurred twice weekly.  Staying in 
one position for a long time precipitated the symptoms.  When 
he had flare-ups he could not perform daily chores, for 
example feeding his chickens, driving, or bathing.  He used a 
cane once or twice a week.  He had not had episodes of 
dislocation or recurrent subluxation.  He was unable to work 
because he could not stand for long periods of time or use 
tools.  He no longer jogged 3 kilometers a day, but he could 
still walk about 2 kilometers at a slow pace.  He was right 
handed.  He had pain on continuous walking or maintaining 
prolonged body positions and with such pain his joint 
function was additionally limited by about 50 percent.  

On examination, as to objective signs or symptoms, he 
grimaced and expressed pain as well as tenderness.  He had a 
normal gait.  He had no ankylosis.  As to inflammatory 
arthritis, he had no constitutional signs.  

For range of motion: 

Shoulder flexion was from 0 to 135 degrees in the right 
shoulder and from 0 to 130 degrees in the left shoulder, 
and during flare-ups it was from 0 to 110 degrees in the 
right shoulder and from 0 to 120 degrees in the left 
shoulder.  

Shoulder abduction was from 0 to 120 degrees in the 
right shoulder and from 0 to 140 degrees in the left 
shoulder, and during flare-ups it was from 0 to 110 
degrees in the right shoulder and from 0 to 120 degrees 
in the left shoulder.  

Shoulder rotation, internal and external, were to 90 
degrees in each shoulder. 

For the hands, the left distal interphalangeal joint of 
the index finger was slightly flexed, and the left mid-
interphalangeal joint of the 5th finger was prominent. 

Knee extension and flexion were from 0 degrees of 
extension to 100 degrees of flexion in each knee and 
during flare-ups it was from 0 degrees extension to 60 
degrees of flexion in the right knee and to 70 degrees 
of flexion in the left knee.  

X-rays of the hands revealed multiple distal and 
interphalangeal joint space narrowing, patellar spurs in each 
knee, and normal ankles.  

Private medical records, received on September 21, 2004, show 
that the veteran took medication for pain due to degenerative 
joint disease of the shoulders, right knee, and the 
interphalangeal joints of the hands. 

In October 2004, a VA physician stated that the veteran had 
psoriatic arthritis of the peripheral joints of the hand by 
X-rays and all the other peripheral joints for which he had 
episodes of pain and swelling, even in the absence of X-ray 
findings.   

In a record, received on January 5, 2005, a private physician 
reported that he had treated the veteran for joint pains of 
the shoulders, wrists, and fingers, and along with diffuse 
scaly lesions.    

On file are several color photographs of the veteran's skin 
affected by psoriasis. 

On VA skin examination on January 11, 2005, the veteran 
complained of flare-ups of skin lesions about every 2 months, 
including joint pains, affecting his scalp, eyebrows, ears, 
chest, arms, fingernails, and buttocks.  Warm weather and 
stress aggravated his skin.  He had pruritus and difficulty 
sleeping due to itching.  There was no scarring or 
disfigurement.  He had a scaly patch inside his right ear, 
slight erythematous macules with fine scaling of the scalp 
and middle third of the face, hyperpigmented patches of the 
arms, erythematous patches of the right inguinal area and the 
axilla and a weeping erythematous patch on the inter-gluteal 
area.  The percentage of the whole body affected was 7 to 8 
percent but 50 to 60 percent of the exposed bodily area was 
affected.

On VA joint examination on January 11, 2005, it was noted 
that since the veteran was last examined in 2004, the veteran 
complained of pain with occasional swelling and stiffness of 
the shoulders, elbows, wrists, hands, knees, and ankles for 
which he took pain medication with temporary relief.  He 
complained of severe pain almost daily, which lasted about 
one hour, aggravated by cold weather.  He used a cane.  There 
were no episodes of dislocation, recurrent subluxation, or 
constitutional symptoms.  There was moderate to severe 
interference in daily activities, but the veteran walked 
regularly for 15 minutes and sometimes swam.  There were no 
constitutional signs of inflammatory arthritis. 

On physical examination the veteran had no redness, effusion 
or weakness.  He had a slight to moderately impaired gait.  
He could walk 100 meters but was limited by knee and ankle 
pain.  He had no skin breakdowns.  

For ranges of motion:

For each shoulder, flexion was from 0 to 135 degrees, 
during flare-ups it was from 0 to 110 degrees, on 
repetitive use from 0 to 100 degrees, and pain started 
at 90 degrees. 

For each shoulder, abduction was from 0 to 120 degrees, 
during flare-ups it was from 0 to 110 degrees, on 
repetitive use from 0 to 100 degrees, and pain started 
at 90 degrees.

For each shoulder rotation, internal and external, was 
to 80 degrees, during flare-ups to 60 degrees, on 
repetitive use to 70 degrees, and pain started at 60 
degrees.  There was slight tenderness but no swelling, 
incoordination, or weakness. 

For each elbow, there was full range of motion with 
pain, slight functional limitation with flare-ups, and 
no limitation of motion with repetitive use.  There was 
slight tenderness but no swelling, incoordination, or 
weakness. 

For each wrist, there was full range of motion with 
pain, slight functional limitation with flare-ups with 
difficulty closing his fists due to pain, and no 
limitation of motion with repetitive use.  

For each knee, flexion and extension was from 0 to 100 
degrees, during flare-ups it was from 0 to 60 degrees, 
on repetitive use from 0 to 70 degrees, and pain started 
at 60 degrees.  There was no instability.  There was 
slight tenderness but no swelling, incoordination, or 
weakness.

For each ankle, dorsiflexion was from 0 to 20, during 
flare-ups it was from 0 to 15, on repetitive use from 0 
to 15, and pain started at 10 degrees.  Plantar flexion 
was from 0 degrees to 40, during flare-ups it was from 0 
to 15, on repetitive use from 0 to 15, and pain started 
at 10 degrees.  There was slight tenderness but no 
swelling, incoordination, or weakness.

On VA skin examination on August 5, 2005, it was noted that 
the veteran had learned to monitor, care, and maintain his 
skin condition with topical medication.  His current symptoms 
were intermittent itching, a constant rash, and dry and 
scaling skin.  The systemic symptoms were multiple joint 
pains.  He had lesions of the face and neck which were 
discolored, erythematous and scaling.  He had papulosquamous 
lesions of the torso which were slightly erythematous.  He 
had hyperpigmented lesions on the lower legs, ankles, and 
feet.  There was involvement of 20 to 40 percent of the 
exposed areas affected and 20 to 40 percent of the total body 
area affected.  

On VA joint examination in August 5, 2005, it was reported 
that overall the veteran had decreased strength and 
dexterity.  

For ranges of motion:

For the right shoulder, flexion was from 0 to 150 
degrees and on repetitive use from 0 to 120 degrees.  
Pain started at 100 degrees. 

For the right shoulder, abduction was from 0 to 150 
degrees and on repetitive use from 0 to 90 degrees.  
Pain started at 150 degrees.

For right shoulder rotation, internal and external, was 
from 0 to 60 degrees and on repetitive use to 50.  Pain 
started at 60 degrees.  

For the left shoulder, flexion was from 0 to 110 degrees 
and on repetitive use from 0 to 90 degrees.  Pain 
started at 90 degrees. 

For the left shoulder, abduction was from 0 to 110 
degrees and on repetitive use from 0 to 90 degrees.  
Pain started at 90 degrees.

For left shoulder rotation, internal and external, was 
from 0 to 60 degrees and on repetitive use to 50.  Pain 
started at 60 degrees. 

For the right elbow, flexion was from 0 to 130 degrees 
and on repetitive use from 0 to 120 degrees.   Pain 
started at 120 degrees. 

For the right wrist, dorsiflexion and palmar flexion 
were from 0 to 50 degrees with pain at 50 degrees.  
There was no additional limitation of motion on 
repetitive use.  

For the left wrist, dorsiflexion was from 0 to 50 
degrees with pain at 50 degrees.  There was no 
additional limitation of motion on repetitive use.  
Palmar flexion was from 0 to 60 degrees with pain at 50 
degrees.  There was no additional limitation of motion 
on repetitive use. 

For the hands, the veteran had mild angulation of the 
distal and interphalangeal joints of 2 degrees of all 
fingers of each hand except the thumbs.  On attempted 
opposition of the thumb to the tips of the other fingers 
there was a gap of less than one inch, bilaterally, and 
a gap of less than one inch between the fingers, other 
than the thumb, and the proximal transverse crease of 
the hand on maximal flexion, except for the index 
fingers which had no gap.  Hand strength was moderate 
for grasping and mild for pushing, pulling, twisting, 
probing, and writing.  With respect to the fingers of 
the hands, other than the thumbs, he had painful motion 
of all fingers and limitation of motion on repetitive 
use due to lack of endurance.  

For the hips, the veteran could cross his legs and toe 
out greater than 15 degrees.  Flexion was from 0 to 110 
degrees and on repetitive use from 0 to 100 degrees.  
Pain started at 110 degrees.  

For the right knee, flexion was from 0 to 130 degrees 
and no further limitation of motion on repetitive use.  
Pain started at 130 degrees.
For the left knee, flexion was from 0 to 110 and on 
repetitive use from 0 to 100 degrees.  Pain started at 
110 degrees. 

For the right ankle, plantar flexion was from 0 to 30 
degrees and on repetitive use from 0 to 25.  Pain 
started at 30 degrees. 

For the left ankle, dorsiflexion was from 0 to 10 
degrees and on repetitive use from 0 to 5 degrees.  Pain 
started at 10 degrees.  Plantar flexion was from 0 to 20 
degrees and on repetitive use from 0 to 15 degrees. Pain 
started at 10 degrees. 

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  

Each disability is to be viewed in relation to its history. 
38 C.F.R. § 4.1.  However, where an increase in the level of 
a service- connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  



Psoriasis

The claim for increase for psoriasis with seborrheic 
dermatitis was received in November 2003.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7816, the criteria 
for a 30 percent rating are involvement of 20 to 40 percent 
of the entire body or 20 to 40 percent of an exposed area; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  The criteria for a 60 percent rating are involvement 
of more than 40 percent of the entire body or more than 40 
percent of an exposed areas affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  

A Rating Higher than 30 percent for Psoriasis with Seborrheic 
Dermatitis before January 11, 2005

Before January 2005, on VA examination in February 2004, the 
veteran stated that he used topical medications for 
psoriasis.  On physical examination, there were erythematous 
areas of the right temporal and axilla and hyperpigmented 
patches on the face and upper arms without scarring or 
disfigurement.  From these findings, the Board determines 
that more than 40 percent of the entire body was not affected 
and that constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were not 
used.  Also having reviewed the color photographs, more than 
40 percent of the exposed area was not affected.  

As more than 40 percent of the entire body or more than 40 
percent of the exposed area was not affected and as constant 
or near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, was not shown, the criteria 
for a rating higher than 30 percent before January 11, 2005, 
have not been met.  



A Rating Higher than 60 percent for Psoriasis with Seborrheic 
Dermatitis from January 11, 2005 

The 60 percent rating assigned since January 11, 2005, is the 
maximum schedular rating assignable under Diagnostic Code 
7816.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board can determine whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service for an extraschedular rating.  In this case, 
the disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating. 

Psoriatic Arthritis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5009, psoriatic 
arthritis is rated as rheumatoid arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, rheumatoid 
arthritis is rated as either an active process or for chronic 
residuals, but not both. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, rheumatoid 
arthritis as an active disease process is rated 20 percent 
disabling with one or two exacerbations a year in a well-
established diagnosis.  With symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year, a 40 percent rating is 
assigned.  With less severity than the criteria for 100 
percent rating, but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods, a 60 percent rating is 
assigned.  A 100 percent rating is assigned when there are 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating.  

In this case, the veteran does not have constitutional 
manifestations such as weight loss, anemia, or totally 
incapacitating episodes of joint pain to show that he has an 
active disease process.  Therefore, his conditioned is 
ratable on chronic residuals. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, chronic 
residuals of rheumatoid arthritis such as limitation of 
motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate Diagnostic Codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the Diagnostic Codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Also with any form of arthritis, painful motion is factor to 
be considered.  Painful motion of a joint with periarticular 
pathology is to be at rated at least at the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

In October 2004, a VA physician stated that the veteran had 
psoriatic arthritis of the peripheral joints of the hand by 
X-rays and all the other peripheral joints for which he had 
episodes of pain and swelling, even in the absence of X-ray 
findings.  

Shoulders

Normal flexion and abduction of the shoulder are from 0 to 
180 degrees.  38 C.F.R. § 4.71, Plate 1.  Range of motion of 
90 degrees equates to limitation of motion at shoulder level. 

Each shoulder is currently rated 10 percent disabling. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criterion 
for next higher rating, 20 percent, based on limitation of 
motion, is limitation of motion of the arm at shoulder level.  
The criterion for a 30 percent rating is limitation of motion 
of the arm midway between the side and shoulder level for the 
major extremity.  The criterion for a 30 rating is limitation 
of motion of the arm to 25 degrees from the side for the 
minor extremity.  

On VA examination on February 10, 2004, flexion was from 0 to 
135 degrees in the right shoulder and from 0 to 130 degrees 
in the left shoulder, and during flare-ups it was from 0 to 
110 degrees in the right shoulder and from 0 to 120 degrees 
in the left shoulder.  Shoulder abduction was from 0 to 120 
degrees in the right shoulder and from 0 to 140 degrees in 
the left shoulder, and during flare-ups it was from 0 to 110 
degrees in the right shoulder and from 0 to 120 degrees in 
the left shoulder.  During the examination, the veteran 
grimaced and expressed pain as well as tenderness in the 
joints. 

On the basis of these findings, limitation of motion of 
either shoulder does not meet the criterion of limitation of 
motion of the arm at shoulder level, considering functional 
loss due to pain supported by adequate pathology, weakened 
movement, excess fatigability, swelling, pain on movement, 
and painful motion under 38  C.F.R. §§ 4.40, 4.45, 4.59.  

As neither shoulder meets the criterion for compensable 
rating under the Diagnostic Code 5201, each shoulder is 
properly rated as 10 percent disabling for limitation of 
motion objectively confirmed by findings of satisfactory 
evidence of painful motion under Diagnostic Code 5002. 

The evidence of record before the VA examination in February 
2004 is inadequate to determine whether the criteria for 10 
percent rating were met from the date of receipt of the claim 
for increase in November 2003. 

On VA examination in January 2005, for each shoulder, flexion 
was from 0 to 135 degrees, during flare-ups it was from 0 to 
110 degrees, on repetitive use from 0 to 100 degrees, and 
pain started at 90 degrees.  For each shoulder, abduction was 
from 0 to 120 degrees, during flare-ups it was from 0 to 110 
degrees, on repetitive use from 0 to 100 degrees, and pain 
started at 90 degrees.

On VA examination in August 2005, for the right shoulder, 
flexion was from 0 to 150 degrees and on repetitive use from 
0 to 120 degrees.  Pain started at 100 degrees. Abduction was 
from 0 to 150 degrees and on repetitive use from 0 to 90 
degrees.  Pain started at 150 degrees.  For the left 
shoulder, flexion was from 0 to 110 degrees and on repetitive 
use from 0 to 90 degrees.  Pain started at 90 degrees.  
Abduction was from 0 to 110 degrees and on repetitive use 
from 0 to 90 degrees.  Pain started at 90 degrees.

On the basis of the findings of the January and August 2005 
examinations, limitation of motion of each shoulder does meet 
the criterion of limitation of motion of the arm at shoulder 
level, equating to a 20 percent rating for each shoulder, 
under Diagnostic Code 5201, considering functional loss due 
to pain as pain started at 90 degrees of flexion and 
abduction for each shoulder on VA examination in January 2005 
and abduction was 90 degrees on repetitive use for each 
shoulder on VA examination in August 2005. 

As neither limitation of motion of the arm midway between the 
side and shoulder level for the right shoulder nor limitation 
of motion of the arm to 25 degrees from the side for the left 
shoulder is shown, the criterion for a 30 percent rating for 
each shoulder under Diagnostic Code 5201 has not been met. 

Elbows

Normal flexion of the elbow is from 0 to 145 degrees.  
38 C.F.R. § 4.71, Plate 1.  Range of motion of 90 degrees 
equates to limitation of motion at shoulder level.

Each elbow is currently rated 10 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, based on 
limitation of motion, the criterion for a 10 percent rating 
is flexion limited to 100 degrees, and the criterion for next 
higher rating, 20 percent, is flexion limited to 90 degrees.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5207, based on 
limitation of motion, the criterion for a 10 percent rating 
is extension limited to 45 degrees, and the criterion for 
next higher rating, 20 percent, is extension limited to 75 
degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5208, 
based on limitation of motion, the criteria for a rating of 
20 percent are flexion limited to 100 degrees and extension 
limited to 45 degrees. 

The evidence of record before the VA examination in January 
2005 is inadequate to determine whether the criteria for 10 
percent rating were met from the date of receipt of the claim 
for increase in November 2003.

On VA examination in January 2005, for each elbow, there was 
full range of motion with pain and slight functional 
limitation with flare-ups, and no limitation of motion with 
repetitive use.  On VA examination in August 2005, for the 
right elbow, flexion was from 0 to 130 degrees and on 
repetitive use from 0 to 120 degrees.   Pain started at 120 
degrees.

On the basis of these findings, limitation of motion of 
either elbow does not meet the criterion for a compensable 
rating for limitation of flexion (flexion of a 100 degrees or 
less) or extension (extension of 45 degrees or less) under 
Diagnostic Codes 5206, 5207, or 5208, considering functional 
loss due to pain supported by adequate pathology, weakened 
movement, excess fatigability, swelling, pain on movement, 
and painful motion under 38  C.F.R. §§ 4.40, 4.45, 4.59.  

As neither elbow meets the criterion for compensable rating 
under the Diagnostic Codes 5206, 5207, or 5208, each elbow is 
properly rated as 10 percent disabling for limitation of 
motion objectively confirmed by findings of satisfactory 
evidence of painful motion under Diagnostic Code 5002. 



Wrists

Normal dorsiflexion of the wrist is from 0 to 70 degrees.  
Normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. 
§ 4.71, Plate 1.  

Each wrist is currently rated 10 percent disabling. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, based on 
limitation of motion, the criteria for a 10 percent rating is 
dorsiflexion of less than 5 degrees or palmar flexion limited 
on line with the forearm.  

The evidence of record before the VA examination in January 
2005 is inadequate to determine whether the criteria for 10 
percent rating were met from the date of receipt of the claim 
for increase in November 2003.

On VA examination in January 2005, for each wrist, there was 
full range of motion with pain and slight functional 
limitation with flare-ups, and no limitation of motion with 
repetitive use.  On VA examination in August 2005, for the 
right wrist, dorisflexion and palmar flexion were from 0 to 
50 degrees with pain at 50 degrees. For the left wrist, 
dorisflexion was from 0 to 50 degrees with pain at 50 
degrees, and palmar flexion was for 0 to 60 degrees with 
pain. 

On the basis of these findings, limitation of motion of 
either wrist does not meet the criterion for a compensable 
rating for limitation of dorsiflexion (dorsiflexion of less 
than 5 degrees) or palmar flexion (palmar flexion limited on 
line with the forearm) under Diagnostic Code 5215, 
considering functional loss due to pain supported by adequate 
pathology, weakened movement, excess fatigability, swelling, 
pain on movement, and painful motion under 38  C.F.R. 
§§ 4.40, 4.45, 4.59.  

As neither wrist meets the criteria for compensable rating 
under the Diagnostic Code 5215, each wrist is properly rated 
as 10 percent disabling for limitation of motion objectively 
confirmed by findings of satisfactory evidence of painful 
motion under Diagnostic Code 5002. 

Hands

The hands are currently rated 10 percent disabling. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228, based on 
limitation of motion, the criterion for a 10 percent rating 
for the thumb is a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  With a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a 20 percent 
rating is warranted for limitation of motion of the thumb of 
the major or minor extremity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, based on 
limitation of motion, the criterion for a 10 percent rating 
for the index and long finger is a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230, any limitation 
of motion of the ring or little finger is noncompensable. 

On VA examination on February 10, 2004, the left distal 
interphalangeal joint of the index finger was slightly 
flexed.  During the examination, the veteran grimaced and 
expressed pain as well as tenderness in the joints.  There 
were no findings for the left thumb or for the fingers and 
thumb of the right hand. 

On the basis of the report of VA examination in February 
2004, the findings of limitation of motion of the index 
finger of the left hand does not meet the criterion of 
extension limited by more than 30 degrees, considering 
functional loss due to pain supported by adequate pathology, 
weakened movement, excess fatigability, swelling, pain on 
movement, and painful motion under 38  C.F.R. §§ 4.40, 4.45, 
4.59.  

As the criterion for compensable rating under the Diagnostic 
Code 5229 is not shown, the left hand is properly rated as 10 
percent disabling for limitation of motion objectively 
confirmed by findings of satisfactory evidence of painful 
motion under Diagnostic Code 5002. 

The evidence of record before the VA examination in February 
2004 is inadequate to determine whether the criteria for 10 
percent rating were met from the date of receipt of the claim 
for increase in November 2003.

On VA examination in August 2005, for the hands, the veteran 
had mild angulation of the distal and interphalangeal joints 
of 2 degrees of all fingers of each hand except the thumbs.  
On attempted opposition of the thumb to the tips of the other 
fingers there was a gap of less than one inch, bilaterally, 
and a gap of less than one inch between the fingers, other 
than the thumb, and the proximal transverse crease of the 
hand on maximal flexion, except for the index fingers which 
had no gap.  With respect to the fingers of the hands, other 
than the thumbs, he had painful motion of all fingers and 
limitation of motion on repetitive use. 

On the basis of the report of VA examination in August 2005, 
the findings of limitation of motion of the fingers or thumbs 
of either hand do not meet the criteria for a compensable 
rating under either Diagnostic Code 5228 or Diagnostic Code 
5229, considering functional loss due to pain supported by 
adequate pathology, weakened movement, excess fatigability, 
swelling, pain on movement, and painful motion under 
38 C.F.R. §§ 4.40, 4.45, 4.59. 

As the criterion for compensable rating under either 
Diagnostic Code 5228 or Diagnostic Code 5229 is not shown, 
the disability is properly rated based on limitation of 
motion objectively confirmed by findings of satisfactory 
evidence of painful motion under Diagnostic Code 5002, but as 
each hand had painful motion of all fingers and limitation of 
motion on repetitive use, a separate 10 percent rating is 
assignable for the right hand and the left hand from August 
5, 2005. 



Hips

Normal flexion of the hip is from 0 to 125.  Normal abduction 
of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
1. 

Each hip is currently rated 10 percent disabling. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5221, based on 
limitation of motion, the criteria for a 10 percent rating is 
extension limited to 5 degrees.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5222, based on limitation of motion, the 
criteria for a 10 percent rating is flexion limited to 45 
degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5223, 
based on limitation of motion, the criteria for a 10 percent 
rating is limitation of rotation of the thigh with an 
inability to toe-out more than 15 degrees. 

The evidence of record before the VA examination in August 
2005 is inadequate to determine whether the criteria for 10 
percent rating were met from the date of receipt of the claim 
for increase in November 2003.

On VA examination in August 2005 for the hips, flexion was 
from 0 to 110 degrees and on repetitive use from 0 to 100 
degrees with pain at 110 degrees.  The veteran was able to 
cross his legs and toe out greater than 15 degrees.  

On the basis of these findings, limitation of extension or 
flexion does not meet the criterion for a compensable rating 
for limitation of extension (extension limited to 5 degrees) 
under Diagnostic Codes 5221 or limitation of flexion (flexion 
limited to 45 degrees) under Diagnostic Code 5222, 
considering functional loss due to pain supported by adequate 
pathology, weakened movement, excess fatigability, swelling, 
pain on movement, and painful motion under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Also the veteran was able to cross his legs and 
toe out greater than 15 degrees, which does not meet the 
criteria for a compensable rating under Diagnostic Code 5223.



As neither hip meets the criteria for compensable rating 
under Diagnostic Codes 5221, 5222, or 5223, each hip is 
properly rated as 10 percent disabling for limitation of 
motion objectively confirmed by findings of satisfactory 
evidence of painful motion under Diagnostic Code 5002.

Knees

Normal flexion of the knee is to 140 degrees and normal 
extension is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate 
II.  

Each knee is currently rated 10 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based on 
limitation of motion, the criterion for a 10 percent rating 
for limitation of flexion is flexion limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, based on 
limitation of motion, the criteria for a 10 percent rating 
for limitation of extension is extension limited to 10 
degrees. 

The evidence of record before the VA examination on February 
10, 2004, is inadequate to determine whether the criteria for 
10 percent rating were met from the date of receipt of the 
claim for increase in November 2003.

On VA examinations in February 2004 and January 2005, right 
knee flexion was to 60 degrees with pain and left knee 
flexion was to 70 and 60 degrees with pain, respectively.  On 
VA examination in August 2005, right knee flexion was to 130 
degrees with pain and left knee flexion was to 100 degrees 
with pain at 110 degrees. Extension was normal at 0 degrees 
on each examination.  There was no instability, 
incoordination, or weakness.

On the basis of these findings, limitation of flexion and 
extension do not meet the criterion for a compensable rating 
for limitation of flexion (flexion limited to 45 degrees) 
under Diagnostic Code 5260 or limitation of extension 
(extension limited 


to 10 degrees) under Diagnostic Code 5261, considering 
functional loss due to pain supported by adequate pathology, 
weakened movement, excess fatigability, swelling, pain on 
movement, and painful motion under 38  C.F.R. §§ 4.40, 4.45, 
4.59.  

As neither knee meets the criteria for compensable rating 
under either Diagnostic Code 5260 or 5261, each knee is 
properly rated as 10 percent disabling for limitation of 
motion objectively confirmed by findings of satisfactory 
evidence of painful motion from the date of the VA 
examination on February 10, 2004, under Diagnostic Code 5002.   

Ankles

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  

Each ankle is currently rated 10 percent disabling. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limitation of motion of the ankle is 10 percent disabling and 
marked limitation of motion of the ankle is 20 percent 
disabling. 

On VA examination in January 2005, for each ankle, 
dorsiflexion was from 0 to 15 with pain at 10 degrees.  
Plantar flexion was from 0 degrees to 15 with pain at 10 
degrees.  There was slight tenderness but no swelling, 
incoordination, or weakness. 

On VA examination in August 2005, for the right ankle, 
plantar flexion was from 0 to 25 and left ankle dorsiflexion 
was from 0 to 5 degrees and plantar flexion was from 0 to 15 
degrees.  

On the basis of these findings, neither limitation of 
dorsiflexion nor limitation of palmar flexion meets the 
criterion for a rating higher than 10 percent under either 
Diagnostic Code 5271 as marked limitation of motion is not 
shown or under 


Diagnostic Code 5002, considering functional loss due to pain 
supported by adequate pathology, weakened movement, excess 
fatigability, swelling, pain on movement, and painful motion 
under 38  C.F.R. §§ 4.40, 4.45, 4.59.  


ORDER

1. A rating higher than 30 percent before January 11, 2005, 
and a rating higher than 60 percent from January 11, 2005, 
for psoriasis with seborrheic dermatitis is denied.  

2. From February 10, 2004, a 10 percent rating for psoriatic 
arthritis of the right shoulder is granted and from January 
11, 2005, a 20 percent rating for psoriatic arthritis of the 
right shoulder is granted, subject to the subject to the law 
and regulations governing the award of monetary benefits.  

3. From February 10, 2004, a 10 percent rating for psoriatic 
arthritis of the left shoulder is granted and from January 
11, 2005, a 20 percent rating for psoriatic arthritis of the 
left shoulder is granted, subject to the subject to the law 
and regulations governing the award of monetary benefits. 

4. A rating higher than 10 percent for psoriatic arthritis of 
the right elbow is denied. 

5. A rating higher than 10 percent for psoriatic arthritis of 
the left elbow is denied.

6. A rating higher than 10 percent for psoriatic arthritis of 
the right wrist is denied. 

7. A rating higher than 10 percent for psoriatic arthritis of 
the left wrist is denied.

8. Before August 5, 2005, a rating higher than 10 percent for 
psoriatic arthritis of the hands is denied; from August 5, 
2005, a separate, 10 percent rating for psoriatic arthritis 
of the right hand and the left hand is granted, subject to 
the law and regulations governing the award of monetary 
benefits.





9. A rating higher than 10 percent for psoriatic arthritis of 
the right hip is denied.  

10. A rating higher than 10 percent for psoriatic arthritis 
of the left hip is denied.

11. From February 10, 2004, a 10 percent rating for psoriatic 
arthritis of the right knee is granted, subject to the law 
and regulations governing the award of monetary benefits.

12. From February 10, 2004, a 10 percent rating for psoriatic 
arthritis of the left knee is granted, subject to the law and 
regulations governing the award of monetary benefits.

13. A rating higher than 10 percent for psoriatic arthritis 
of the right ankle is denied. 

14. A rating higher than 10 percent for psoriatic arthritis 
of the left ankle is denied.



___________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


